On January 19,2007, the defendant was sentenced as follows: Count I: A commitment to the Department of Corrections for a term of two (2) years for the offense of Failure to Register as a Sexual Offender, a felony; and Count II: A commitment to the Department of Corrections for a term of two (2) years for the offense of Criminal Possession of Dangerous Drugs, a felony. It is recommended that the defendant be placed in an appropriate community based program, facility or a State Correctional Institution. The Counts shall run concurrently with each other. It is also the recommendation of the Court that the defendant be screened for the Connections Corrections Program followed by PreRelease. Upon acceptance the defendant will follow all requirements and provisions. If not accepted, the defendant will be placed at a DOC Facility at the discretion of the department.
On May 3, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present. However, his court appointed counsel, Erik Moore, failed to appear. The state was represented by Mark Murphy.
Before hearing the application, the defendant was advised that the application for review of his sentence could be continued until the next set of hearings in order that his counsel could be present to represent him. The defendant agreed to continue his hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the next meeting of the Sentence Review Division in August, 2007.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.